






Exhibit 10.26


SunTrust Banks, Inc.
2009 Stock Plan


Coinvestment ROA
Performance-vested
Restricted Stock Unit Agreement
 

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted stock units (the “Restricted Stock Units”) as an incentive for the
Grantee to promote the interests of SunTrust and its Subsidiaries. Each
Restricted Stock Unit represents the right to receive a share of SunTrust Common
Stock, $1.00 par value, at a future date and time, subject to the terms of this
Restricted Stock Unit Agreement (this “Grant”).
 
 
 
 
Name of Grantee
 
_[Name]____________________________
 
 
Number of Restricted Stock Units
 
_[# of Shares]_____
 
 
Grant Date
 
_[Grant Date]_________________________

This Restricted Stock Unit Agreement (the “Unit Agreement”) evidences this
Grant, which has been made subject to all the terms and conditions set forth on
the attached Terms and Conditions and in the Plan.
 
 
SUNTRUST BANKS, INC.
 
 
Authorized Officer







--------------------------------------------------------------------------------




§1. EFFECTIVE DATE. This grant of Restricted Stock Units to the Grantee is
effective as of [Grant Date] (the “Grant Date”).
§2. DEFINITIONS. Whenever the following terms are used in this Unit Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined in this Unit Agreement shall have the same meanings as in the Plan.
(a) Change in Control - means a “Change in Control” as defined in §2.2 of the
SunTrust Banks, Inc. 2009 Stock Plan.
(b) Change in Control Agreement - means a change in control agreement by and
between SunTrust and the Grantee.
(c) Code - means the Internal Revenue Code of 1986, as amended.
(d) Disability - means the Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Grantee's
employer and, in addition, has begun to receive benefits under SunTrust's
Long-Term Disability Plan.
(e) Dividend Equivalent Right - means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Vested
Units are paid; provided, however, the amount of any Dividend Equivalent Rights
on unvested Restricted Stock Units shall be treated as reinvested in additional
shares of Stock on the date such dividends are paid.
(f) Key Employee - means an employee treated as a “specified employee” as of his
Separation from Service under Code §409A(a)(2)(B)(i) (i.e., a key employee (as
defined in Code §416(i) without regard to §(5) thereof)) if the common stock of
SunTrust or an affiliate (any member of SunTrust's controlled group, as
determined under Code §414(b), (c), or (m)) is publicly traded on an established
securities market or otherwise. Key Employees shall be determined in accordance
with Code §409A using a December 31 identification date. A listing of Key
Employees as of an identification date shall be effective for the twelve (12)
month period beginning on the April 1 following the identification date.
(g) Performance Period - means the period commencing January 1, 2015 and ending
December 31, 2015.
(h) Retirement - means the voluntary termination of employment by the Grantee
from SunTrust or its Subsidiaries on or after attaining age 55 and completing
five (5) or more years of service as determined in accordance with the terms of
the SunTrust Banks, Inc. Retirement Plan, as amended from time to time (the
“Retirement Plan”). For purposes of this Unit Agreement, Grantee who is vested
in the Retirement Plan benefit but terminates employment before attaining age 55
or completing at least five (5) years of service is not eligible for Retirement.
(i) Return on Assets - means annual net income of SunTrust divided by average
total assets of SunTrust for fiscal year 2015. In the event SunTrust is merged
with or into another entity prior to the end of the Performance Period, then
“Return on Assets” shall mean the annual net income of the surviving corporation
divided by average total assets of the surviving corporation for fiscal year
2015.
(j) Separation from Service - means a “separation from service” within the
meaning of Code §409A.
(k) Stock means the common stock of SunTrust Banks, Inc. and any successor.
(l) Termination for Cause or Terminated for Cause - means a termination of
employment which is made primarily because of (i) the Grantee's willful and
continued failure to perform his job duties in a satisfactory manner after
written notice from SunTrust to Grantee and a thirty (30) day period in which to
cure such failure, (ii) the Grantee's conviction of a felony or engagement in a
dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud, (iii) the Grantee's material violation of the Code of Business
Conduct and Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the
Grantee's engagement in an act that materially damages or materially prejudices
SunTrust or any Subsidiary or the Grantee's engagement in activities materially
damaging to the property, business or reputation of SunTrust or any Subsidiary;
or (v) the Grantee's failure and refusal to comply in any material respect with
the current and any future amended policies, standards and regulations of
SunTrust, any Subsidiary and their regulatory agencies, if such failure
continues after written notice from SunTrust to the Grantee and a thirty (30)
day period in which to cure such failure, or the determination by any such
governing agency that the Grantee may no longer serve as an officer of SunTrust
or a Subsidiary.
Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes this Unit
Agreement, “Cause” shall have the meaning provided in the Change in Control
Agreement.
(m) Termination for Good Reason - means a termination of employment made
primarily because of (i) a failure to elect or reelect




--------------------------------------------------------------------------------




or to appoint or to reappoint Grantee to, or the removal of Grantee from, the
position which he or she held with SunTrust prior to the Change in Control, (ii)
a substantial change by the Board or supervising management in Grantee's
functions, duties or responsibilities, which change would cause Grantee's
position with SunTrust to become of less dignity, responsibility, importance or
scope than the position held by Grantee prior to the Change in Control or (iii)
a substantial reduction of Grantee's annual compensation from the lesser of: (A)
the level in effect prior to the Change in Control or (B) any level established
thereafter with the consent of the Grantee.
Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes of this Unit
Agreement, “Good Reason” shall have the meaning provided in the Change in
Control Agreement.
§3. PERFORMANCE CONDITION. The vesting of the Restricted Stock Units (and
related Dividend Equivalent Rights) subject to this Unit Agreement shall be
subject to the following performance condition: if SunTrust fails to achieve a
Return on Assets for the Performance Period of at least [AMOUNT], then the
Restricted Stock Units (and related Dividend Equivalent Rights) subject to this
Unit Agreement shall terminate and be completely forfeited as of the last day of
the Performance Period.
§4. VESTING. The Grantee shall vest in the Restricted Stock Units on February
14, 2016 (the “Vesting Date”); if the following conditions are met:
(i)
the Grantee has remained in continuous employment with SunTrust or a Subsidiary
from the Grant Date through the Vesting Date, except as provided in §6(b), (c),
and (d) hereof (pertaining to termination of employment as a result of death,
Disability, a reduction in force, and after Retirement);

(ii)
the Restricted Stock Units were not forfeited as a result of the failure to
satisfy the performance condition in §3; and

(iii)
if applicable, the Restricted Stock Units were not forfeited pursuant to the
co-investment provisions of §8(a).

§5. SUNTRUST CHANGE IN CONTROL.
In the event that a Change in Control (as defined in the SunTrust Banks, Inc.
2009 Stock Plan) occurs prior to the Vesting Date and provided that the Grantee
has remained in continuous employment with SunTrust or a Subsidiary from the
Grant Date through the Change in Control, then, upon the date of the Grantee's
termination of employment with SunTrust and its Subsidiaries as a result of: (i)
an involuntary termination by SunTrust that does not constitute a Termination
for Cause; or (ii) a voluntary termination by the Grantee as a result of
Retirement or a Termination for Good Reason, the Restricted Stock Units (and
related Dividend Equivalent Rights) shall vest on the Vesting Date provided (1)
the performance condition in §3 was achieved, and (2) such Restricted Stock
Units (and related Dividend Equivalent Rights) shall vest only to the extent not
forfeited in whole or in part pursuant to the provisions of §8(a) hereof at any
time prior to the Vesting Date. Notwithstanding anything herein to the contrary,
if the Grantee is subject to the terms of a Change in Control Agreement on the
date of a Change in Control that provides for more generous vesting of the
Restricted Stock Units, such vesting provisions of the Change in Control
Agreement shall govern. Notwithstanding anything to the contrary contained in
this Agreement, the provisions of §8(a) shall not apply following a Change in
Control (but shall apply prior to a Change in Control).
§6. TERMINATION OF EMPLOYMENT.
(a) If prior to the Vesting Date and the date of a Change in Control, the
Grantee's employment with SunTrust and its Subsidiaries terminates for any
reason other than those described in §6(b), §6(c) or §6(d), then the Restricted
Stock Units (and related Dividend Equivalent Rights) subject to this Unit
Agreement shall terminate and be completely forfeited on the date of such
termination of the Grantee's employment. Notwithstanding anything in this §6 to
the contrary, if the Grantee is Terminated for Cause from SunTrust and its
Subsidiaries prior to payment pursuant to §7, all of the Restricted Stock Units
(and related Dividend Equivalent Rights) will immediately and automatically
without any action on the part of the Grantee or SunTrust, be forfeited by the
Grantee.
(b) Death or Disability. If the Grantee's employment with SunTrust and its
Subsidiaries terminates prior to the Vesting Date, as a result of the Grantee's
(i) death or (ii) Disability, then the service requirement of §4 shall be
excused with respect to all of the Restricted Stock Units (and related Dividend
Equivalent Rights), and they shall vest on the Vesting Date subject to the
provisions of §3 and §8(a). Notwithstanding anything to the contrary contained
in this Agreement, the provisions of §8(a) shall not apply following a
termination of employment by reason of death or Disability (but shall apply
prior to the death or Disability).
(c) Reduction in Force. If the Grantee's employment with SunTrust and its
Subsidiaries is involuntarily terminated prior to the Vesting Date and the date
of a Change in Control, by reason of a reduction in force which results in the
Grantee's eligibility for payment of a severance benefit pursuant to the terms
of the SunTrust Banks, Inc. Severance Pay Plan or any successor to such plan
(“RIF”), then the service requirement of §4 shall be excused with respect to a
pro rata portion (based on the Grantee's service completed from the Grant Date
through the date of such termination of the Grantee's employment) of the
Restricted Stock Units




--------------------------------------------------------------------------------




(and related Dividend Equivalent Rights), and this pro rata portion of the
Restricted Stock Units (and related Dividend Equivalent Rights) shall vest on
the Vesting Date subject to the provisions of §3 and §8(a). Any Restricted Stock
Units (and related Dividend Equivalent Rights) subject to this Unit Agreement
that are not eligible to vest under this §6(c) following a termination of
employment by reason of the Grantee's RIF shall terminate and be completely
forfeited on the date of termination of employment. Notwithstanding anything to
the contrary contained in this Agreement, the provisions of §8(a) shall not
apply following a termination of employment by reason of the Grantee's RIF (but
shall apply prior to such termination of employment).
(d) Retirement. If the Grantee's employment with SunTrust and its Subsidiaries
terminates prior to the Vesting Date as a result of the Grantee's Retirement,
then the service requirement of §4 shall be excused for all of the Restricted
Stock Units (and related Dividend Equivalent Rights) subject to §8(e) and §8(f)
below, and shall vest on the Vesting Date subject to the provisions of §3 and
§8(a). Notwithstanding anything to the contrary contained in this Agreement, the
provisions of §8(a) shall not apply following the Grantee's termination of
employment as a result of Retirement (but shall apply prior to such Retirement).
§7. PAYMENT OF AWARD.
(a)
The number of vested Restricted Stock Units (and related Dividend Equivalent
Rights) payable pursuant to this §7 (the “Vested Units”) shall be determined in
accordance with §3, §4, §5 and §6 above and shall be paid in a lump sum on the
Vesting Date. Except as set forth below, the Vested Units shall be paid out in
an equivalent number of shares of Stock; provided, however, the Grantee's right
to any fractional share of Stock shall be paid in cash.

Notwithstanding anything herein to the contrary, distributions may not be made
to a Key Employee upon a Separation from Service before the date which is six
(6) months after the date of the Key Employee's Separation from Service (or, if
earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid in
the seventh month following the Grantee's Separation from Service.
(b) The Grantee shall be entitled to a Dividend Equivalent Right for each Vested
Unit. At the same time that the Vested Units are paid, SunTrust shall pay each
Dividend Equivalent Right in shares of Stock to the Grantee, or, in the event
the Restricted Stock Units vest pursuant to §6, in cash; provided, however, the
Grantee's right to any fractional share of Stock shall be paid in cash.
(c) The Grantee will not have any shareholder rights with respect to the
Restricted Stock Units, including the right to vote or receive dividends, unless
and until shares of Stock are issued to the Grantee as payment of the vested
Restricted Stock Units.
§8. COVENANTS, RESTRICTIONS AND LIMITATIONS.
(a) Co-Investment (Equity Retention) Condition. The Restricted Stock Units (and
related Dividend Equivalent Rights) subject to this Unit Agreement shall be
further subject to the following equity retention conditions: except as
expressly stated herein and only where applicable, upon the Vesting Date,
Grantee must hold at least half of the stock option award granted to the Grantee
on February 10, 2009 (the “2009 Options”) in the form of unexercised options
plus net shares acquired upon any exercise thereof (the “Co-investment Amount”).
If on the Vesting Date, Grantee does not hold the Co-investment Amount, a number
of Restricted Stock Units granted pursuant to this Unit Agreement shall be
reduced (forfeited) in an amount equal to the total original number of
Restricted Stock Units subject to this Unit Agreement multiplied by a fraction,
where the numerator equals the difference between the Co-investment amount and
the number of shares of the 2009 Option held by the Grantee (the sum of the
shares acquired upon any exercise of the 2009 Options still held by Grantee plus
the unexercised portion of the 2009 Options, if any) on the Vesting Date, and
where the denominator is the Co-investment Amount. In the event any Restricted
Stock Units are required to be forfeited, then a corresponding amount of related
Dividend Equivalent Rights shall also be forfeited. This §8(a) shall not apply
to a Grantee who never received a grant of 2009 Options.
(b) Compliance with Securities Laws. By accepting the Restricted Stock Units,
the Grantee agrees not to sell Stock at a time when applicable laws or
SunTrust's rules prohibit a sale. This restriction will apply as long as the
Grantee is an employee, consultant or director of SunTrust or a Subsidiary of
SunTrust. Upon receipt of nonforfeitable shares of Stock pursuant to this Unit
Agreement, the Grantee agrees, if so requested by SunTrust, to hold such shares
for investment and not with a view of resale or distribution to the public, and
if requested by SunTrust, the Grantee must deliver to SunTrust a written
statement satisfactory to SunTrust to that effect. The Committee may refuse to
issue any shares of Stock to the Grantee for which the Grantee refuses to
provide an appropriate statement.
(c) Forfeiture of Non-Vested Units. To the extent that the Grantee does not vest
in any Restricted Stock Units, all interest in such units, the related shares of
Stock, and any Dividend Equivalent Rights shall be forfeited. The Grantee shall
have no right or interest in any Restricted Stock Unit or related share of Stock
that is forfeited.
(d) Extinguishment Upon Settlement. Upon each issuance or transfer of shares of
Stock in accordance with this Unit Agreement, a number of Restricted Stock Units
equal to the number of shares of Stock issued or transferred to the Grantee
shall be extinguished and such number of Restricted Stock Units will not be
considered to be held by the Grantee for any purpose.




--------------------------------------------------------------------------------




(e) Restrictive Covenants. Grantee must fully perform the following covenants
from the Grant Date through the Vesting Date (“Restricted Period”):
(i)
No Solicitation of Customers or Clients. Grantee shall not during the Restricted
Period solicit any customer or client of SunTrust or any SunTrust Affiliate with
whom Grantee had any material business contact during the two (2) year period
which ends on the date Grantee's employment by SunTrust or a SunTrust Affiliate
terminates for the purpose of competing with SunTrust or any SunTrust Affiliate
for any reason, either individually, or as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director of, or service provider to, any corporation, partnership, venture or
other business entity.

(ii)
Anti-pirating of Employees. Absent the Compensation Committee's written consent,
Grantee will not during the Restricted Period solicit to employ on Grantee's own
behalf or on behalf of any other person, firm or corporation, any person who was
employed by SunTrust or a SunTrust Affiliate during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or a SunTrust Affiliate for a period of at least one (1) year.

(iii)
Protection of Trade Secrets and Confidential Information. Grantee hereby agrees
that Grantee will hold in a fiduciary capacity for the benefit of SunTrust and
each SunTrust Affiliate, and will not directly or indirectly use or disclose,
any Trade Secret that Grantee may have acquired during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate for so long as such information
remains a Trade Secret. In addition Grantee agrees that during the Restricted
Period Grantee will hold in a fiduciary capacity for the benefit of SunTrust and
each SunTrust Affiliate, and will not directly or indirectly use or disclose,
any Confidential or Proprietary Information that Grantee may have acquired
(whether or not developed or compiled by Grantee and whether or not Grantee was
authorized to have access to such information) during the term of, in the course
of, or as a result of Grantee's employment by SunTrust or a SunTrust Affiliate.

(iv)
Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.



Failure of Grantee subject to this §8(e) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§1.409A-3(f).
(f) Additional Post-Retirement Covenants. In the event of Grantee's Retirement,
such Grantee must fully perform the following covenants from the date of such
termination through the Vesting Date:
(v)
No Competitive Activity. Absent the Committee's written consent, Grantee shall
not, during the Restricted Period and within the Territory, engage in any
Managerial Responsibilities for or on behalf of any corporation, partnership,
venture, or other business entity that engages directly or indirectly in the
Financial Services Business whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director; provided, however, that Grantee may own up to five percent (5%) of the
stock of a publicly traded company that engages in the Financial Services
Business so long as Grantee is only a passive investor and is not actively
involved in such company in any way.

(vi)
Non-Disparagement. Grantee agrees not to knowingly make false or materially
misleading statements or disparaging comments about SunTrust or any SunTrust
Affiliate during the Restricted Period.

(vii)
Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.



Failure of Grantee subject to this §8(f) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§1.409A-3(f).
(g) Additional Definitions. (A) The term "Confidential or Proprietary
Information" for purposes of this Agreement shall mean any secret, confidential,
or proprietary information of SunTrust or a SunTrust Affiliate (other than a
Trade Secret) that has not become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of SunTrust or a SunTrust Affiliate. (B) The term "Financial Services
Business" for purposes of this Agreement shall mean the business of banking,
including deposit, credit, trust and investment services, mortgage banking,
asset management, and brokerage and investment banking services. (C) The term
"Managerial Responsibilities" for purposes of this Agreement shall mean
managerial and supervisory responsibilities and duties that are substantially
the same as those Grantee is performing for SunTrust or a SunTrust Affiliate on
the date of this Agreement. (D) For purposes of §8(f) only, the term "Restricted
Period" shall




--------------------------------------------------------------------------------




mean the period which starts on the date Grantee's retirement from employment by
SunTrust or a SunTrust Affiliate and which ends on the fourth anniversary of
this Agreement. (E) The term "SunTrust Affiliate" for purposes of this Agreement
shall mean any corporation which is a subsidiary corporation (within the meaning
of §424(f) of the Code) of SunTrust except a corporation which has subsidiary
corporation status under §424(f) of the Code exclusively as a result of SunTrust
or a SunTrust Affiliate holding stock in such corporation as a fiduciary with
respect to any trust, estate, conservatorship, guardianship or agency. (F) The
term "Territory" for purposes of this Agreement shall mean the states of
Alabama, Florida, Georgia, Maryland, North Carolina, South Carolina, Tennessee,
Virginia, and the District of Columbia, which are the states and Territories in
which SunTrust has significant operations on the date of this Agreement. (G)
"Trade Secret" for purposes of Agreement shall mean information, including, but
not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers that: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from it is disclosure or
use, and (ii) is the subject of reasonable efforts by SunTrust or a SunTrust
Affiliate to maintain its secrecy.
§9. WITHHOLDING.
(a) Upon the payment of any Restricted Stock Units, SunTrust's obligation to
deliver shares of Stock or cash to settle the Vested Units and Dividend
Equivalent Rights shall be subject to the satisfaction of applicable tax
withholding requirements, including federal, state, and local requirements. The
Grantee must pay to SunTrust any applicable federal, state or local withholding
tax due as a result of such payment and authorizes SunTrust to withhold such
amounts.
(b) The Committee shall have the right to reduce the number of shares of Stock
issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.
§10. RECOVERY OF AWARDS. By accepting this Grant, Grantee agrees to return to
SunTrust (or to the cancellation of) all or a portion of any grant, paid and
unpaid, vested or unvested, previously granted to such Grantee based upon a
determination made by the Committee pursuant to §10(a), §10(b), or §10(c) below.
The Committee shall impose a clawback authorized below only to the extent
determined appropriate by the Committee. All determinations by the Committee
shall be final and binding. All references to the “Committee” in this §10 shall
include the Committee and the Committee's designee.
(a) Miscalculation of Performance Metric. If the Committee determines that a
financial metric used to determine vesting of a Grant was calculated
incorrectly, whether or not SunTrust is required to restate its financial
statements and without regard to whether such miscalculation was due to fraud or
intentional misconduct, then the Committee may require reimbursement of all or
part of a Grant previously paid to Grantee and/or authorize the cancellation of
unpaid or unvested Grants in the amount by which any such Grant exceeded a lower
payment that would have been made based on the correctly calculated financial
metric. In addition, the Grant shall be subject to the clawback requirements of
(i) §954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and implementing rules
and regulations thereunder, (ii) similar rules under the laws of other
jurisdictions and (iii) policies adopted by SunTrust to implement such
requirements, all to the extent determined by the Committee to be applicable to
Grantee.
(b) Detrimental Conduct. If the Committee determines that Grantee has engaged in
Detrimental Conduct, then Grantee shall be required to reimburse SunTrust all or
a portion of the Grant previously vested or paid and/or will be subject to
cancellation of unvested or unpaid Grant. “Detrimental Conduct” means any one of
the following: (1) the commission of an act of fraud or dishonesty in the course
of the Grantee's employment; (2) improper conduct by the Grantee including, but
not limited to, fraud, unethical conduct, falsification of SunTrust's records,
unauthorized removal of SunTrust property or information, theft, violent acts or
threats of violence, unauthorized possession of controlled substances on the
property of SunTrust, conduct causing reputational harm to SunTrust or its
clients, or the use of SunTrust property, facilities or services for
unauthorized or illegal purposes; (3) the improper disclosure by the Grantee of
proprietary, privileged or confidential information of SunTrust or a SunTrust
client or former client or breach of a fiduciary duty owed to SunTrust or a
SunTrust client or former client; (4) the commission of a criminal act by the
Grantee, whether or not performed in the workplace, that constitutes a felony or
a crime of comparable magnitude under applicable law as determined by SunTrust
in its sole discretion, or that subjects, or if generally known, would subject
SunTrust to public ridicule or embarrassment; (5) the commission of an act or
omission which causes the Grantee or SunTrust to be in violation of federal or
state securities laws, rules or regulations, and/or the rules of any exchange or
association of which SunTrust is a member, including statutory disqualification;
(6) the Grantee's failure to perform the duties of Grantee's job which are set
forth in Grantee's written job description, written operating policies,
inBalance goals or other written document available to Grantee and which in each
case SunTrust views as being material to Grantee's position and the overall
business of SunTrust under circumstances where such failure is detrimental to
SunTrust; (7) the material breach of a written policy applicable to teammates of
SunTrust including, but not limited to, the SunTrust Code of Business Conduct
and Ethics; (8) an act or omission by the Grantee which results or is intended
to result in personal gain at the expense of SunTrust; or (9) an other act or
omission which constitutes “cause” for termination.




--------------------------------------------------------------------------------




(c) Loss. In order to encourage sustainable, long-term performance, settlement
of the Restricted Stock Units (and related Dividend Equivalent Rights) shall be
specifically conditioned on the Company and its lines of business remaining
profitable during the calendar year preceding the applicable Settlement Date. If
a loss is determined to have occurred, then the Committee, together with key
control functions, shall review such losses and Grantee's accountability for
such losses, and may require reimbursement of all or part of a Grant previously
paid to Grantee and/or authorize the cancellation of unpaid or unvested Grants.
In making such determination, the Committee shall consider all relevant facts
and circumstances, including (i) the magnitude of the loss (including positive
or negative variance from plan); (ii) Grantee's degree of involvement (including
such factors as Grantee's current or former leadership role with respect to
SunTrust or the relevant line of business, and the degree to which Grantee was
involved in decisions that are determined to have contributed to the loss); and
(iii) Grantee's performance.
§11. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Unit Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee's employment with or without cause at any
time.
§12. OTHER LAWS. Notwithstanding anything herein to the contrary, SunTrust shall
have the right to refuse to pay any cash award or to issue or transfer any
shares under this Unit Agreement if SunTrust acting in its absolute discretion
determines that such payment or issuance or transfer of such Stock might violate
any applicable law or regulation.
§13. MISCELLANEOUS.
(a) This Unit Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Unit Agreement.
(b) The Plan and this Unit Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).
(c) No rights granted under the Plan or this Unit Agreement and no Restricted
Stock Units shall be deemed transferable by the Grantee other than by will or by
the laws of descent and distribution prior to the time the Grantee's interest in
such units has become fully vested.
(d) Any written notices provided for in this Unit Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to the
Grantee, at the Grantee's address indicated by SunTrust's records and, if to
SunTrust, at SunTrust's principal executive office, to the attention of the
General Counsel.
(e) If one or more of the provisions of this Unit Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Unit Agreement to be construed so as to
foster the intent of this Unit Agreement and the Plan.
(f) This Unit Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Unit Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.
(g) The Restricted Stock Units are intended to comply with Code §409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Unit Agreement shall be interpreted, operated and administered in
a manner consistent with this intention.
 
















